FICES OF

aeaiaainasssnipmnaate

    

INGIAM CAFARDO cna ~

DO MENT

 

 

William Cafaro, Esq. 108 West 39% Street, Suite 6 . Louis M. Leon, Esq. r
ADMITTED IN NY, CA, MD & TX New York, New York 10018! RILEZS9? SON CALEY Riddelad
Email: bcafaro@cafaroesg.com Telephone: 212.583.7400 DOT + ce ADMITTED IN NY; 7
Facsimile: 212.583.7401 MP ey REBT) aol
Amit Kumar, Esq. www.cafaroesg.com | DAT EE PEILES Ys mit EB 1 2. 2U20:
Managing Attorney Bier
ADMITTED IN NY & NJ OF |
Email: akumar@cafaroesg.com ADMITTED IN NY, FL & DC

 

 

February 6, 2020 SOORDEPrp

Via BC* The F
Honorable George B. Daniels, U.S.D.J. conferena ‘ 2020
United States District Court FEB 1 2 2020 M adjourned to

   

h 12, 20202 at 9:30 a.m.

Bo Done

AALS LR
Re: Carlos Henriquez v. 2617 World Housewares & Hardware, Inc., et al
Case No.: 1:19-cv-09538 (GBD)

Southern District of New York
500 Pearl Street
New York, New York 10007

Your Honor:

This firm represents Plaintiff in the above-referenced wage and hour action brought
against 2617 World Housewares & Hardware, Inc. (the “2617 World Housewares”) and Mustafa
Alsaidi (Mr. Alsaidi) (collectively as “Defendants”). We write regarding the initial conference
and proposed scheduling Order, which is due today.

By way of background, the summons and complaint was served on 2617 World
Housewares on 11/26/19, and thus their answer was due on December 17, 2019. [DE 7].
Throughout December 2019, we attempted to effectuate service on Mr. Alsaidi, but were unable
to do so. [DE 8]. On January 22, 2020, we were finally able to serve the summons and
complaint on Mr. Alsaidi, and thus his answer was/is due today. [DE 9]. As of tonight,
Defendants have not filed an answer, contacted us, or expressed any willingness to defend this
action. Thus, we are unable to submit a proposed scheduling order at this time. We ask the
Court to issue an Order canceling the initial conference if Defendants do not answer the
complaint by February 10, 2020 and giving Plaintiff until February 17, 2020 to file a certificate
of default against Defendants.

We thank the Court for its attention and consideration to this matter.

Respectfully submitted,

/s/
Louis M. Leon, Esq. (LL 2057)

 

 
